UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7366



MICHAEL W. SLOAN,

                                              Plaintiff - Appellant,

          versus


JANE KIMBRIEL; JAMES M. LESLIE,

                                            Defendants - Appellees,

          and


UNITED   STATES  OF     AMERICA,   i.e.,   U.S.
Attorney's   Office;     FEDERAL    BUREAU   OF
INVESTIGATION,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-347-3)


Submitted:   May 8, 2003                      Decided:   May 21, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael W. Sloan, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael W. Sloan appeals the district court’s orders accepting

the recommendation of the magistrate judge, denying relief on his

mandamus petition, granting judgment to the Defendants on his 42

U.S.C.   §   1983   (2000)   complaint,   and   denying   his   motion   for

reconsideration under Fed. R. Civ. P. 59(e).        We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           See Sloan v. United

States, No. CA-01-347-3 (E.D. Va. Mar. 5, 2002; July 10, 2002; Aug.

14, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2